FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE MINISTRY OF DEFENSE AND             
SUPPORT FOR THE ARMED
FORCES OF THE ISLAMIC REPUBLIC OF
IRAN, as Successor in Interest to
the Ministry of War of the
Government of Iran,
                 Plaintiff-Appellant,         No. 03-55015
                  v.
                                               D.C. No.
                                            CV-98-01165-RMB
CUBIC DEFENSE SYSTEMS, INC., as
Successor in Interest to Cubic                  OPINION
Internatinal Sales Corporation,
                          Defendant,
                  v.
DARIUSH ELAHI,
                Intervenor-Appellee.
                                        
        Appeal from the United States District Court
          for the Southern District of California
        Rudi M. Brewster, District Judge, Presiding

                  Argued and Submitted
          January 26, 2007—Pasadena, California

                     Filed May 30, 2007

   Before: Betty B. Fletcher, Kim McLane Wardlaw, and
            Raymond C. Fisher, Circuit Judges.

               Opinion by Judge B. Fletcher;
                 Dissent by Judge Fisher


                             6399
          MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6403


                            COUNSEL

David J. Bederman, Law Office of David J. Bederman, Esq.,
Atlanta, Georgia (argued), Anthony J. Van Patten, Glendale,
California, Mina Amassi, Los Altos, California, for the
plaintiff-appellant.

Jonathan R. Mook, DiMuroGinsberg, P.C., Alexandria, Vir-
ginia (argued), Philip J. Hirschkop, Hirschkop & Assoc., P.C.,
Alexandria, Virginia, for the intervenor-appellee.

Lewis S. Yelin, Dept. of Justice, Civil Division, Washington,
D.C. (argued), Peter D. Keisler, Assistant Attorney General,
Carol C. Lam, United States Attorney, Douglas N. Letter,
Appellate Litigation Counsel, for United States as amicus
curiae.


                            OPINION

B. FLETCHER, Circuit Judge:

   This case arises from Dariush Elahi’s attempt to collect on
a default judgment he holds against Iran. Elahi seeks to attach
6404         MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
a $2.8 million judgment obtained in a contract dispute by the
Iranian Ministry of Defense and Support of the Armed Forces
of the Islamic Republic of Iran. The district court allowed
Elahi to attach the judgment, holding that the Ministry had
waived its immunity from attachment by submitting to the
jurisdiction of the court. We have jurisdiction under 28 U.S.C.
§ 1291. For the reasons set forth below, we affirm the district
court on the alternative ground that the judgment is subject to
attachment under section 201 of the Terrorism Risk Insurance
Act of 2002 (“TRIA”), Pub. L. No. 107-297, § 201, 116 Stat.
2,322, 2,337 (codified at 28 U.S.C. § 1610 note).

BACKGROUND

The Wrongful Death Default Judgment

   Dr. Cyrus Elahi was shot and killed as he left his apartment
building in Paris, France, on October 23, 1990. Elahi v.
Islamic Republic of Iran, 124 F. Supp. 2d 97, 103 (D.D.C.
2000). His brother, Dariush Elahi, brought a wrongful death
action against the state of Iran and the Iranian Ministry of
Information and Security (“MOIS”) in the United States Dis-
trict Court for the District of Columbia, claiming Iranian
agents assassinated his brother. Id. at 97, 100. Although Iran
and MOIS did not appear, the court heard testimony and read
documentary evidence relating to the assassination;1 this evi-
dence satisfied the court that Iran and MOIS were liable for
Dr. Elahi’s death. Id. at 100-05, 114. It entered a default judg-
ment against Iran and MOIS for $11.7 million in compensa-
tory damages and punitive damages of $300 million. Id. at
115. It is this judgment that Elahi now seeks to satisfy by
attaching the Cubic judgment.
  1
   Before a court may enter a default judgment against a foreign state, the
Foreign Sovereign Immunities Act requires that the plaintiff “establish [ ]
his claim or right to relief by evidence that is satisfactory to the Court.”
28 U.S.C. § 1608(e).
             MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI         6405
The Contract Dispute between Cubic Defense Systems and the
Iranian Ministry of Defense

   In October 1977, the predecessor of the Iranian Ministry of
Defense and Support of the Armed Forces of the Islamic
Republic of Iran (“MOD” or “the Ministry”) entered into two
contracts with an American defense contractor, now known as
Cubic Defense Systems (“Cubic”), for the sale and service of
an Air Combat Maneuvering Range (“ACMR”) for use by the
Iranian Air Force. Ministry of Defense and Support for the
Armed Forces of the Islamic Republic of Iran v. Cubic
Defense Systems, Inc., 29 F. Supp. 2d 1168, 1170 (S.D. Cal.
1998). Iran made partial payment on the ACMR, but never
received it; following the Iranian Revolution of 1979, Cubic
breached its contract with the Ministry and sold the ACMR
elsewhere. Id. In an attempt to recover the ACMR or its pay-
ments, Iran filed a claim against Cubic with the Iran-U.S.
Claims Tribunal in The Hague, which was dismissed for lack
of jurisdiction.2 Id. Subsequently, Iran requested arbitration
before the International Chamber of Commerce (“ICC”) in
Zurich. Id. Having conducted a hearing at which both parties
were represented, the ICC issued an award for MOD, ordering
Cubic to pay $2.8 million in damages for breach of contract.
Id. at 1171. The Ministry reduced this ICC award to a judg-
  2
    The Tribunal is a tribunal of limited jurisdiction. It has jurisdiction
only over claims brought against the United States or Iran, not against pri-
vate parties. It may hear the following claims: (1) those brought by nation-
als of one state against the government of the other, and related
counterclaims; (2) intergovernmental claims arising out of contracts for
the purchase and sale of goods and services; and (3) intergovernmental
claims regarding the interpretation of the Algiers Declarations. See Claims
Settlement Declaration, Article II, available at http://www.iusct.org/
claims-settlement.pdf.
   The Iran-U.S. Claims Tribunal was created by mutual agreement of Iran
and the United States in response to the Iranian hostage crisis and the
freezing of Iranian assets by the United States. For more information about
the Claims Tribunal and the Algiers Accords, see www.iusct.org/
background-english.html.
6406        MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
ment (“the Cubic judgment”) in the United States District
Court for the Southern District of California. Id. at 1170-74.

Elahi’s attempt to attach the Cubic judgment

   On November 1, 2001, Elahi sought a lien against the
Cubic judgment to satisfy partially his judgment against Iran.
MOD filed a motion seeking a judicial determination that the
Cubic judgment is immune from attachment by Elahi.3 Deny-
ing the motion, the district court ruled that in waiving its
immunity from jurisdiction by submitting to ICC arbitration
and seeking confirmation of the arbitration award in district
court, MOD had also waived its immunity from attachment of
its property. Ministry of Defense and Support for the Armed
Forces of the Islamic Republic of Iran v. Cubic Defense Sys-
tems, Inc., 236 F. Supp. 2d 1140, 1151-52 (S.D. Cal. 2002).

   The Ministry appealed, and we affirmed the district court’s
holding that Elahi could attach the Cubic judgment, although
we relied on different grounds. 385 F.3d 1206 (9th Cir. 2004)
vacated and remanded, Ministry of Defense and Support for
the Armed Forces of the Islamic Republic of Iran v. Elahi,
546 U.S. 450 (2006) (per curiam). Relying on the structure
and traditional interpretation of the Foreign Sovereign Immu-
nities Act (“FSIA”), we held that the two immunities are sep-
arate and that MOD’s waiver of jurisdictional immunity did
not waive its attachment immunity. Id. at 1219. Nonetheless,
we affirmed the district court’s determination that Elahi could
  3
    The Ministry filed a second motion seeking a determination that its
judgment was immune from attachment by Stephen Flatow, another judg-
ment creditor. The district court granted the Ministry’s motion as to Fla-
tow, and we affirmed. Ministry of Defense and Support for the Armed
Forces of the Islamic Republic of Iran v. Cubic Defense Systems, Inc., 385
F.3d 1206, 1217 (9th Cir. 2004) reversed on other grounds as to Elahi by
Ministry of Defense and Support for the Armed Forces of the Islamic
Republic of Iran v. Elahi, 546 U.S. 450 (2006). Because Flatow did not
appeal our decision to the Supreme Court, that judgment is not now before
us.
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6407
attach the Cubic judgment on the ground that MOD, as an
agency of Iran engaged in commercial activity in the United
States, fell within a FSIA exception to immunity allowing
attachment of certain property connected to commercial activ-
ity. See id. at 1219; see also 28 U.S.C. § 1610(b).

   The Ministry appealed to the United States Supreme Court,
which granted certiorari on the limited question of whether
MOD constituted a foreign state or an agency or instrumental-
ity of a foreign state. See Ministry of Defense and Support for
the Armed Forces of the Islamic Republic of Iran v. Elahi,
546 U.S. 450, 126 S. Ct. 1193, 1194 (2006) (per curiam). Not-
ing that FSIA offers broader immunity from attachment to a
foreign state than to a foreign state’s agencies and instrumen-
talities, the Court addressed the question of whether we had
properly determined that the Ministry was an agency or
instrumentality of Iran rather than the foreign state itself. Id.
Finding that we had not, the Court remanded for reconsidera-
tion. Id. at 1195.

   On remand, we requested two rounds of supplemental
briefing and permitted the United States to appear as amicus
curiae. As a result of this supplemental briefing, two addi-
tional issues have emerged. First, the parties agree that in
2003, Elahi applied for and received payment of $2.3 million
from the United States Treasury in partial satisfaction of his
$11.7 million compensatory damages award against Iran. In
receiving this payment, Elahi signed a declaration in which he
relinquished some, but not all, of his rights to pursue the
remainder of his default judgment against Iran. Specifically,
he relinquished his right to punitive damages and his right to
“execute against or attach property that is at issue in claims
against the United States before an international tribunal.”
Office of Foreign Assets Control, Department of Treasury,
Payment to Persons Who Hold Certain Judgments Against
Cuba or Iran, 68 Fed. Reg. 8,077, 8,081 (Feb. 19, 2003); see
also Victims of Trafficking and Violence Protection Act of
6408       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
2000 (“Victims Protection Act”), Pub. L. No. 106-386,
§ 2002(a)(2)(D) (as amended by TRIA, § 201(c)(4)).

   The Ministry and the United States both argue that by
accepting this payment Elahi waived his right to attach the
Cubic judgment. They contend that the Cubic judgment is
currently “at issue” in Claim B/61 before the Iran-U.S. Claims
Tribunal in The Hague in which Iran is attempting to recover,
from the United States, inter alia, any value of the Cubic con-
tracts in excess of the ICC award.

   The second new issue is Elahi’s contention that he may
attach the Cubic judgment under TRIA § 201, which created
an alternative avenue of attachment for certain judgment cred-
itors of “terrorist part[ies].”

                             DISCUSSION

  1.   Elahi’s purported waiver pursuant to his receipt of
       payment under the Victims Protection Act

   In the fall of 2000, Congress directed the Secretary of the
Treasury to make available to certain judgment creditors of
Iran payments equal to the creditors’ compensatory damages
awards. Victims Protection Act, § 2002(a)(1). Under this stat-
ute, a person is eligible to receive payment for certain judg-
ments against Iran for harms caused by state-sponsored
terrorism. Id. § 2002(a)(2)(A)(i). Creditors who had filed suit
on certain dates were eligible to receive payment, as were
those who had received a final judgment by July 20, 2000. Id.
§§ 2002(a)(2)(A)(i), (ii). Under the terms of the Victims Pro-
tection Act, Elahi was not eligible to receive payment.

   [2] In 2002, Congress amended the Victims Protection Act
in several ways, three of which we highlight here. See TRIA
§ 201. First, it expanded the class of judgment creditors eligi-
ble to receive payment under the Victims Protection Act to
include certain creditors who had filed suit against Iran before
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6409
October 28, 2000 based on claims of state-sponsored terror-
ism. Victims Protection Act, § 2002(a)(2)(A)(ii) (as amended
by TRIA § 201(c)(1)). This amendment made Elahi eligible to
receive payment under the Victims Protection Act, as he had
filed suit before October 28, 2000. See Elahi v. Islamic
Republic of Iran, 124 F. Supp. 2d at 99-100 (noting entry of
default judgment on August 14, 2000). Second, based on Con-
gress’s recognition of the limited funds available to pay vic-
tims with judgments against Iran, the amended Victims
Protection Act authorized the Secretary of the Treasury to
make pro rata payments on compensatory damages awards.
Victims Protection Act, § 2002(d)(1) (as amended by TRIA
§ 201(c)(4)). Finally, the statute requires a person who
accepts a pro rata payment to relinquish certain rights, includ-
ing the right to execute against or attach “property that is at
issue in claims against the United States before an interna-
tional tribunal” or that is the subject of awards by such tribu-
nal. Id. § 2002(a)(2)(D) (as amended by TRIA § 201(c)(4)).
Elahi concedes that he waived this right by accepting a pro
rata payment under the Victims Protection Act.

   Iran has brought a claim against the United States in the
Iran-U.S. Claims Tribunal, Claim B/61, for damages based on
the non-export of contracted-for goods, including the ACMR
that was the subject of the Cubic contract, by United States
companies who breached contracts following the Iranian Rev-
olution. Related to the ACMR, Iran contends in its brief to the
Claims Tribunal that the $2.8 million ICC award (which
became the Cubic judgment) did not fully compensate it for
Cubic’s non-delivery of goods, and it seeks to recoup the dif-
ference from the United States. In that filing, Iran distin-
guished between the Cubic judgment and its claim before the
Claims Tribunal, stating, “[t]he subject-matter of this case, at
variance with the ICC action, is the losses suffered by Iran as
a result of the United States’ non-export of Iranian proper-
ties.” In other words, the Cubic judgment itself already adju-
dicated in the ICC action is not “at issue” in Iran’s claim that
it has not been fully compensated by the United States.
6410         MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
  We find this concession persuasive in distinguishing
between the contractual obligations resolved through the
Cubic judgment and the United States’ obligations that will be
addressed before the Claims Tribunal. In essence, Claim B/61
addresses what liability the United States incurred by failing
to restore frozen Iranian assets, including the ACMR, as
required under the Algiers Accords.4 In contrast, the Cubic
judgment had resolved Cubic’s liability to Iran for non-
delivery of the ACMR.

   [2] Nonetheless, Iran argues that the Cubic judgment is “at
issue” before the Claims Tribunal because Iran has offered to
offset from its demand against the United States in Tribunal
Case B/61 any proceeds it receives from the Cubic judgment.
This argument ignores Iran’s presentation of its claims against
Cubic to the ICC and its resulting judgment against Cubic.
Having arbitrated this dispute before the ICC and secured a
judgment against Cubic for its breach, Iran has fully adjudi-
cated its claim against Cubic for non-delivery of the ACMR.
Further, as noted supra, the Tribunal has no jurisdiction over
claims against private parties.5 The question of whether Elahi
can attach the Cubic judgment is a separate matter from Iran’s
claim against the United States. Iran’s claim against Cubic has
been addressed by a tribunal, resolved by the $2.8 million
arbitration award against Cubic, and further reduced to a judg-
ment in the Southern District of California.6
  4
     The main commitments of the Algiers Accords were (1) the release by
Iran of 52 American hostages; and (2) the agreement by the United States
to “restore the financial position of Iran, in so far as possible, to that
which existed prior to November 14, 1979.” See General Declaration,
General Principles, A at 1, available at http://www.iusct.org/general-
declaration.pdf
   5
     See supra note 2.
   6
     We note that four sister circuits have recently barred claims brought by
a family who has accepted payment under the Victims Protection Act, as
amended by TRIA, on the grounds that the properties they were attempt-
ing to attach were “at issue” before the Claims Tribunal. See Hegna v.
             MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI         6411
  [3] We hold that the Cubic judgment is not “at issue”
before the Claims Tribunal and therefore that Elahi did not
waive his right to attach the Cubic judgment by accepting a
pro rata payment under the Victims Protection Act.7

  2.    Attachment under TRIA § 201(a)

  On remand, Elahi advances the alternative claim that he
may attach the Cubic judgment under TRIA § 201(a).8 We

Islamic Republic of Iran, 402 F.3d 97 (2d Cir. 2005); Hegna v. Islamic
Republic of Iran, 380 F.3d 1000 (7th Cir. 2004); Hegna v. Islamic Repub-
lic of Iran, 376 F.3d 485 (5th Cir. 2004); Hegna v. Islamic Republic of
Iran, 376 F.3d 226 (4th Cir. 2004). Each of those cases presented a factual
situation, different from the one with which we are confronted, involving
properties that had not yet been subject to any judicial determination of
liability. Here, the Cubic judgment has been adjudicated and, as Iran con-
cedes in its filing to the Claims Tribunal, is no longer at issue before the
Tribunal.
   7
     The majority and the dissent interpret differently the breadth of the
term “at issue.” The majority is guided by the plain meaning of “at issue,”
which is “under dispute” or “in question.” Black’s Law Dictionary (8th ed.
2004).
   TRIA does not suggest a different conclusion. The dissent reads Con-
gress’s choice of the phrase “at issue” as cutting a broader swath than the
phrase “the subject of” resolved claims. However, that distinction is unten-
able. It would embrace both properties as to which any dispute already has
been resolved and those currently contested. “At issue” clearly means only
those disputed before the Tribunal.
   8
     Elahi refers to this claim as one for relief under 28 U.S.C.
§ 1610(f)(1)(A), as amended by TRIA. We find it clearer to refer to it as
attachment under TRIA. TRIA’s text does not expressly reinvigorate
§ 1610(f)(1)(A) from President Clinton’s waiver, see Pres. Determ. No.
2001-03, 65 Fed. Reg. 66483 (Oct. 28, 2000), despite TRIA’s legislative
history showing an intent to “build[ ] upon and extend[ ] the principles in
section 1610(f)(1) of the Foreign Sovereign Immunities Act,” by
“eliminat[ing] the effect of any Presidential waiver . . . purporting to bar
or restrict enforcement of such judgments, thereby making clear that all
such judgments are enforceable against any assets or property under any
authorities referenced in Section 1610(f)(1).” H.R. Conf. Rep. No. 107-
779 at 27 (Nov. 13, 2002), reprinted in 2002 U.S.C.C.A.N. 1430, 1434.
6412       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
agree that Congress created, in passing TRIA, a method of
attachment for creditors such as Elahi who hold final judg-
ments for harms caused by terrorism. See TRIA § 201(a)
(incorporating by reference 28 U.S.C. § 1605(a)(7)).

  [4] Under TRIA, these creditors may attach “the blocked
assets of [a] terrorist party.” Id. Specifically, TRIA § 201(a)
provides:

    (a) In general.—Notwithstanding any other provision
    of law, and except as provided in subsection (b) [of
    this note], in every case in which a person has
    obtained a judgment against a terrorist party on a
    claim based upon an act of terrorism, or for which a
    terrorist party is not immune under section
    1605(a)(7) of title 28, United States Code, the
    blocked assets of that terrorist party (including the
    blocked assets of any agency or instrumentality of
    that terrorist party) shall be subject to execution or
    attachment in aid of execution in order to satisfy
    such judgment to the extent of any compensatory
    damages for which such terrorist party has been
    adjudged liable.

TRIA § 201(a) (alteration in original).

   [5] Elahi’s claim for relief under TRIA § 201(a) turns on
two factors: (1) whether Iran is a “terrorist party” under that
statute and (2) whether the Cubic judgment is a “blocked
asset.” The first factor is easily answered. TRIA includes
within its definition of “terrorist party” a foreign state “desig-
nated as a state sponsor of terrorism” by the Secretary of
State. TRIA § 201(d)(4). Iran is subject to this definition, hav-
ing been designated by Secretary of State George Shultz as a
state sponsor of terrorism. See Secretarial Determ. 84-3, 49
Fed. Reg. 2836-02 (January 23, 1984).
                 MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI           6413
   [6] We therefore turn to the second factor, whether the
Cubic judgment fits within TRIA’s definition of a blocked
asset. TRIA defines “blocked asset” to mean “any asset seized
or frozen by the United States . . . under sections 202 and 203
of the International Emergency Economic Powers Act
[(“IEEPA”)] (50 U.S.C. §§ 1701, 1702).” TRIA § 201(d)
(2)(A). The IEEPA grants the President broad authority9 to
  9
   50 U.S.C. § 1702(a)(1) grants the President the following powers:
      (a)(1) At the times and to the extent specified in section 1701
      of this title, the President may, under such regulations as he may
      prescribe, by means of instructions, licenses, or otherwise—
        (A)      investigate, regulate, or prohibit—
           (i)     any transactions in foreign exchange,
           (ii) transfers of credit or payments between, by, through,
           or to any banking institution, to the extent that such transfers
           or payments involve any interest of any foreign country or
           a national thereof,
           (iii)    the importing or exporting of currency or securities,
        by any person, or with respect to any property, subject to the
        jurisdiction of the United States;
        (B) investigate, block during the pendency of an investigation,
        regulate, direct and compel, nullify, void, prevent or prohibit,
        any acquisition, holding, withholding, use, transfer, with-
        drawal, transportation, importation or exportation of, or deal-
        ing in, or exercising any right, power, or privilege with respect
        to, or transactions involving, any property in which any foreign
        country or a national thereof has any interest by any person, or
        with respect to any property, subject to the jurisdiction of the
        United States; and
        (C) when the United States is engaged in armed hostilities or
        has been attacked by a foreign country or foreign nationals,
        confiscate any property, subject to the jurisdiction of the
        United States, of any foreign person, foreign organization, or
        foreign country that he determines has planned, authorized,
        aided, or engaged in such hostilities or attacks against the
        United States; and all right, title, and interest in any property
        so confiscated shall vest, when, as, and upon the terms directed
        by the President, in such agency or person as the President may
6414         MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
regulate foreign assets when faced with “an unusual and
extraordinary threat” related to a declared national emer-
gency. 50 U.S.C. § 1701(b). Following the hostage crisis in
1979, President Carter exercised his authority under IEEPA to
freeze Iranian assets in the United States:

    I hereby order blocked all property and interests in
    property of the Government of Iran, its instrumental-
    ities and controlled entities and the Central Bank of
    Iran which are or become subject to the jurisdiction
    of the United States or which are in or come within
    the possession or control of persons subject to the
    jurisdiction of the United States.

Exec. Order No. 12,170, 44 Fed. Reg. 65,729 (Nov. 14,
1979). He delegated to the Secretary of the Treasury his
authority under IEEPA to carry out this Order. Id. Pursuant to
that authority, the Treasury Department issued the Iranian
Assets Control Regulations, 45 Fed. Reg. 24,432 (Apr. 9
1980), codified at 31 C.F.R. part 535. Particularly relevant
here is 31 C.F.R. § 535.201, which blocked the transfer of
goods to Iran:

    No property subject to the jurisdiction of the United
    States or which is in the possession of or control of
    persons subject to the jurisdiction of the United
    States in which on or after [November 14, 1979] Iran
    has any interest of any nature whatsoever may be
    transferred, paid, exported, withdrawn or otherwise
    dealt in except as authorized.

       designate from time to time, and upon such terms and condi-
       tions as the President may prescribe, such interest or property
       shall be held, used, administered, liquidated, sold, or otherwise
       dealt with in the interest of and for the benefit of the United
       States, and such designated agency or person may perform any
       and all acts incident to the accomplishment or furtherance of
       these purposes.
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6415
31 C.F.R. § 535.201 (1980). Subsequently, President Carter
issued Executive Order 12,282, which unblocked assets in
which Iran acquired an interest after January 19, 1981. Exec.
Order 12,282, 46 Fed. Reg. 7925 (Jan. 19, 1981). However,
Executive Order 12,170 and 31 C.F.R. § 535.201 have never
been unblocked or revoked. See Weinstein v. Islamic Republic
of Iran, 299 F. Supp. 2d 63, 67 (E.D.N.Y. 2004).

   The Ministry argues that the Cubic judgment is not a
blocked asset under TRIA because Executive Order 12,282
unblocked certain Iranian assets. In support of its argument,
MOD cites two cases in which district courts found that TRIA
did not permit the attachment of Iranian property because the
assets at issue did not fall within TRIA’s definition of
“blocked assets.” See Bank of New York v. Rubin, 2006 WL
633315 (S.D.N.Y. Mar. 15, 2006); Weinstein, 299 F. Supp. 2d
63. However, the reasoning in those cases is inapplicable
here. Iran’s interest in the properties in question in Rubin and
Weinstein arose after January 19, 1981, so Executive Order
12,282 unblocked those assets. In contrast, Iran’s interest in
the ACMR arose in October 1977 when Iran executed the
contracts with Cubic or at the latest by October 4, 1978 when
Iran made a payment of approximately $12,900,000 on the
contracts. See MOD v. Cubic, 29 F. Supp. 2d at 1170. Indeed,
as both Rubin and Weinstein acknowledge, no action by the
executive branch has ever unblocked the assets in which Iran
has an interest that antedates the Revolution, as its interest in
the Cubic judgment does in this case. See, e.g., Weinstein, 299
F. Supp. 2d at 67 (noting that assets pre-dating January 19,
1981 continue to be blocked by 31 C.F.R. § 535.201, “which
the parties concede ha[s] never been expressly revoked or
repealed”).

   [7] In sum, we find that the Cubic judgment is a “blocked
asset” under TRIA because it represents Iran’s interest in an
asset “seized or frozen by the United States . . . under sections
202 and 203 of the International Emergency Economic Pow-
ers Act.” TRIA § 201(d)(2)(A). Because TRIA § 201(a)
6416       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
waives attachment immunity for such blocked assets, we hold
that Elahi may attach the Cubic judgment.

  3.   MOD’s status under FSIA

   The Supreme Court’s remand order asks us to determine
the status of MOD. We answer that question although it is rel-
evant only if our determination, either that the Cubic judg-
ment is a blocked asset or that Elahi did not waive his right
to attach the judgment under the Victims Protection Act, is in
error.

   [8] All parties agree that, at a minimum, MOD is a “foreign
state” for purposes of FSIA and that, as such, its assets would
be subject to attachment under the narrow set of circum-
stances set forth in § 1610(a). The disputed question is
whether MOD is an “agency or instrumentality” whose prop-
erty is subject to attachment under the broader set of excep-
tions contained in § 1610(b). The answer turns on whether the
entity, here the Ministry, is a “separate legal person.” 28
U.S.C. § 1603(b).

   [9] In answering this question, some courts have created a
“characteristics” test, asking whether, under the law of the
foreign state where it was created, the entity can sue and be
sued in its own name, contract in its own name, and hold
property in its own name. See Hyatt Corp. v. Stanton, 945 F.
Supp. 675, 684 (S.D.N.Y. 1996); Bowers v. Transportes
Navieros Ecuadorianos, 719 F. Supp. 166, 170 (S.D.N.Y.
1989). On the other hand, circuit courts have adopted a “core
functions” test, asking whether the defendant is “an integral
part of a foreign state’s political structure” or, by contrast, “an
entity whose structure and function is predominantly commer-
cial.” Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d
148, 151 (D.C. Cir. 1994) (internal quotation marks and alter-
ations omitted); see also Garb v. Republic of Poland, 440
F.3d 579, 594 (2d Cir. 2006); Roeder v. Islamic Republic of
Iran, 333 F.3d 228, 234 (D.C. Cir. 2003); Magness v. Russian
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6417
Fed’n, 247 F.3d 609, 613 n.7 (5th Cir. 2001). The United
States, in its briefing as amicus curiae, urges us to adopt the
core functions test.

   [10] In Transaero, the D.C. Circuit considered whether the
Bolivian Air Force constitued a part of the Bolivian state or
an agency or instrumentality of that state for purposes of ser-
vice of process under FSIA. Considering FSIA’s purpose, the
court noted that FSIA codified the “restrictive” approach to
sovereign immunity in which immunity is “repealed” for
commercial acts and “preserved” for “inherently sovereign or
public acts.” Transaero, 30 F.3d at 151; accord Republic of
Austria v. Altmann, 541 U.S. 677, 690-91 (2004) (In passing
FSIA, Congress’s intent was to codify the “restrictive” theory
of sovereign immunity, according to which “the immunity of
the sovereign is recognized with regard to sovereign or public
acts (jure imperii) of a state, but not with respect to private
acts (jure gestionis).”). The D.C. Circuit found this “restric-
tive” approach to support a “core functions” test. Construing
narrowly legislative history that would support applying the
characteristics test, the D.C. Circuit pointed out that the char-
acteristics test suffered a serious defect: Because “any nation
may well find it convenient (as does ours) to give powers of
contract and litigation to entities that on any reasonable view
must count as part of the state itself,” almost any arm of the
state would be considered instrumentalities. Transaero, 30
F.3d at 151 (noting that under the legislative history test, the
United States Departments of State and Defense would count
as instrumentalities). We agree. A foreign state is nothing
more than the sum of its parts; in other words, like the United
States, the state of Iran exists only through its head of state,
its ministries, and the myriad administrative offices that col-
lectively embody a sovereign state. More importantly, the for-
eign state can act only through these entities.

   We add that it is illogical to distinguish between a “foreign
state” and “agency and instrumentality” on the basis that the
latter is a “separate legal person” while the former is not. A
6418       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
central purpose of FSIA was to specify the circumstances
under which the federal courts could assert jurisdiction over
a foreign state. Thus, the Act presupposes that a “foreign
state” is capable of suing and being sued. Indeed, in numerous
provisions, the Act explicitly anticipates legal actions brought
by or against foreign states. See 28 U.S.C. § 1605 (enumerat-
ing circumstances in which “[a] foreign state shall not be
immune from the jurisdiction of the courts of the United
States or of the States”); id. § 1608 (specifying the manner in
which to serve process “upon a foreign state or a political sub-
division”); id. § 1607 (limiting immunity from counterclaims
in “any action brought by a foreign state, or in which a for-
eign state intervenes”). If the touchstone of an “agency or
instrumentality” is whether it can sue or be sued, then these
provisions of FSIA become superfluous, thereby undermining
the two-tiered scheme of immunity and liability that Congress
sought to impose.

   [11] We adopt the “core functions” test as the appropriate
benchmark for deciding whether an entity should be viewed
as a “foreign state” or as an “agency or instrumentality.” This
analysis has been adopted by each of our sister circuits which
has considered the issue, see Garb, 440 F.3d at 594; Roeder,
333 F.3d at 234; Magness, 247 F.3d at 613 n.7, and it is con-
sistent with the purpose and structure of FSIA.

   [12] The question thus becomes whether MOD is inher-
ently a part of the political state or a commercial actor. As the
D.C. Circuit observed in Transaero, “the powers to declare
and wage war” are so intimately connected to a state’s sover-
eignty that “it is hard to see what would count as the ‘foreign
state’ if its armed forces do not.” 30 F.3d at 153. We find this
reasoning persuasive, although we decline to adopt the D.C.
Circuit’s categorical rule that the armed forces will always be
a part of the foreign state itself. See id. It is possible to imag-
ine situations in which a state would “subcontract” its defense
to paramilitary groups or mercenary forces that would not
properly count as part of the state but rather as “separate legal
             MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI        6419
person[s].” However, we adopt a strong presumption that the
armed forces constitute a part of the foreign state itself, and
that presumption has not been rebutted here.

   [13] Here, Elahi has presented no evidence that MOD is a
“separately constituted legal entity” distinct from the Iranian
state. First Nat. City Bank v. Banco Para El Comercio Exte-
rior De Cuba (Bancec), 462 U.S. 611, 624 (1983).10 He has
not established that MOD is “primarily responsible for its
own finances,” that it is run as a “distinct economic enter-
prise,” that it operates with “independence from close politi-
cal control,” or that it exhibits any of the traits—other than the
capacity to sue and be sued—that the Court has identified as
characteristic of a “separately constituted legal entity.” Id. As
such, Elahi has failed to overcome the presumption that MOD
constitutes an inherent part of the state of Iran.

       A.   Attachment of the property of a foreign state.

   Although MOD is a “foreign state,” Elahi asserts that he
may still attach the Cubic judgment under 28 U.S.C.
§ 1610(a)(7). Under this provision, Elahi must satisfy two
conditions. First, his judgment against Iran must “relate[ ] to
a claim” brought “against a foreign state for personal injury
or death that was caused by an act of . . . extrajudicial kill-
ing.” See id. (incorporating by reference 28 U.S.C.
§ 1605(a)(7)). Elahi asserts, and MOD has no choice but to
concede, that he has satisfied this requirement. Second, the
property in dispute, i.e., the Cubic judgment, must be “prop-
erty . . . used for a commercial activity in the United States.”
Id. § 1610(a). The parties dispute whether Elahi has satisfied
this second requirement.
  10
     We do not imply, by mentioning the Bancec factors, that a litigant
could overcome the presumption that the armed forces constitute a part of
the state through a showing that would satisfy the Bancec test for indepen-
dence of an instrumentality. We expressly decline to discuss what eviden-
tiary showing would suffice to overcome this presumption, since it is not
before us on these facts.
6420       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
   Section 1610(a) provides that, under certain circumstances,
“the property in the United States of a foreign state . . . used
for a commercial activity in the United States, shall not be
immune from attachment in aid of execution . . . upon a judg-
ment entered by a court of the United States.” 28 U.S.C.
§ 1610(a). Focusing on whether Iran’s contract with Cubic
constituted commercial activity, Elahi argues that the Cubic
judgment was “used for commercial activity in the United
States” because it “arose out of MOD’s commercial activity.”
This analysis begs the question. Even assuming the Cubic
contract constituted a commercial contract for sale of military
goods and services, we are still faced with the question posed
by § 1610(a) on the use to which MOD has put the judgment.
The source of the property is not determinative and “the mere
fact that the property has a nexus or connection to a commer-
cial activity in the United States is insufficient.” Af-Cap Inc.
v. Chevron Overseas Ltd., 475 F.3d 1080, 1094 (9th Cir.
2007) (internal quotation marks omitted); accord Connecticut
Bank of Commerce v. Republic of Congo, 309 F.3d 240, 253
(5th Cir. 2002); City of Englewood v. Socialist People’s Lib-
yan Arab Jamahiriya, 773 F.2d 31, 36-37 (3d Cir. 1985)
(rejecting an argument that property used to house the Libyan
ambassador to the United Nations was subject to attachment
under § 1610(a) because the property was acquired in a com-
mercial transaction and reasoning that if “acquisition of prop-
erty in a particular commercial transaction or act indelibly
stamped the property as used for commercial activity, even
foreign embassies and chancelleries would be subject to exe-
cution. Plainly Congress did not intend a result so inconsistent
with recognized principles of international law.”).

   [14] To satisfy § 1610(a), MOD must have used the Cubic
judgment for a commercial activity in the United States, and
this it has not done. We have recently stated that “property is
‘used for a commercial activity in the United States’ when it
is put into action, put into service, availed or employed for a
commercial activity, not in connection with a commercial
activity or in relation to a commercial activity.” Af-Cap Inc.,
            MINISTRY    OF   DEFENSE   AND   SUPPORT v. ELAHI        6421
475 F.3d at 1091 (emphasis in original). Cautioning that
“FSIA does not contemplate a strained analysis of the words
‘used for’ and ‘commercial activity,’ ” we instructed courts to
“consider[ ] the use of the property in question in a straight-
forward manner.” Id. The Ministry has not used the Cubic
judgment as security on a loan, as payment for goods, or in
any other commercial activity. Instead, Iran intends to send
the proceeds back to Iran for assimilation into MOD’s general
budget. Because repatriation into a ministry’s budget does not
constitute commercial activity, we hold that the Cubic judg-
ment is not subject to attachment under § 1610(a).

                              CONCLUSION

  [15] We conclude that although Elahi may not attach the
Cubic judgment under § 1610(a), he may do so under TRIA.

   The judgment of the district court is AFFIRMED.



FISHER, Circuit Judge, dissenting:

   When Dariush Elahi applied for and accepted $2.3 million
from the United States Treasury under the Terrorism Risk
Insurance Act of 2002 (TRIA), he relinquished the right to
attach property at issue in claims against the United States
before an international tribunal. See Pub. L. No. 107-297,
§ 201(d)(5)(B), 116 Stat. 2322, 2339. Iran’s Ministry of
Defense (MOD), and the United States as amicus curiae,
argue that Elahi has relinquished his right to attach the Cubic
judgment because it is “at issue” in Iran’s Case B/61 before
the United States-Iran Claims Tribunal.1 I agree.
  1
   Neither party disputes that the United States-Iran Claims Tribunal is an
“international tribunal” for purposes of TRIA’s relinquishment provision.
See Hegna v. Islamic Republic of Iran, 402 F.3d 97, 99 (2d Cir. 2005);
Hegna v. Islamic Republic of Iran, 380 F.3d 1000, 1008-09 (7th Cir.
2004); Hegna v. Islamic Republic of Iran, 376 F.3d 485, 492 (5th Cir.
2004).
6422       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
   Case B/61 involves the status and disposition of Iranian
military property and assets situated in the United States. One
of the pieces of military equipment in dispute in Case B/61 is
the Air Combat Maneuvering Range (ACMR), which MOD
purchased from Cubic on October 3, 1977. Because Iran has
already recovered $2.8 million from Cubic for damages aris-
ing out of the 1977 Cubic contract, the United States is enti-
tled to use the Cubic judgment as a setoff against any award
in Case B/61.

   Although the Cubic judgment will affect the amount of
money damages the United States will have to pay, the major-
ity concludes that the Cubic judgment is not “at issue” in Case
B/61 and can be attached by Elahi. As a result, the govern-
ment — if found liable in Case B/61 — will no longer have
the benefit of the $2.8 million Cubic judgment that otherwise
would be deducted by offset. Because the majority’s interpre-
tation of “at issue” contradicts the term’s plain meaning and
Congress’ intent in passing TRIA, I respectfully dissent.

           I.   TRIA’s Relinquishment Provision

   By enacting TRIA in 2002, Congress expanded the class of
judgment creditors eligible to receive payments from the
United States Treasury for judgments awarded against “terror-
ist part[ies].” TRIA § 201(a). Sponsors expressed the hope
that TRIA would provide American victims previously denied
compensation, such as Elahi, with “some measure of justice.”
148 Cong. Rec. S11524-01, 11527 (daily ed. Nov. 19, 2002)
(statement of Sen. Harkin).

   However, TRIA’s justice comes at a cost. Those who
receive partial compensation must agree to relinquish the right
to execute or attach property “that is at issue in claims against
the United States before an international tribunal or that is the
subject of awards by such tribunal,” TRIA § 201(d)(5)(B),
and recipients must sign an agreement stating:
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6423
    I hereby relinquish . . . all rights to execute against
    or attach property that is at issue in claims against
    the United States before an international tribunal or
    that is the subject of awards by such tribunal.

       I understand that the relinquishment that I make in
    the event of any pro rata distribution is irrevocable
    once the payment is credited to the bank account I
    have identified in this application.

See Payments to Persons Who Hold Certain Categories of
Judgments Against Cuba or Iran, 68 Fed. Reg. 8077-02, 8081
(Feb. 19, 2003).

   When Elahi accepted TRIA funds in April 2003, he knew
that he risked waiving the right to attach the Cubic judgment.
As early as 2002 MOD argued before the district court that
the Cubic judgment “is at issue in Case B/61 between the
United States and Iran in the Hague.” See Ministry of Defense
& Support for Armed Forces of Islamic Republic of Iran v.
Cubic Def. Sys., Inc., 236 F. Supp. 2d 1140, 1146 (S.D. Cal.
2002) (quoting MOD’s briefing). Although I am deeply sym-
pathetic to Elahi and his family for their personal loss, relin-
quishment of the right to attach the Cubic judgment is part of
the bargain Elahi struck by accepting funds from the United
States treasury.

             II.   Plain Meaning of “At Issue”

   This case presents a question of statutory interpretation. As
such, the first step is determining “whether the language at
issue has a plain and unambiguous meaning with regard to the
particular dispute in the case.” Robinson v. Shell Oil Co., 519
U.S. 337, 340 (1997). For our purposes, the language at issue
is “at issue.”

  When determining the plain meaning of language, we may
consult dictionary definitions. See Af-Cap, Inc. v. Chevron
6424         MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
Overseas (Congo) Ltd., 475 F.3d 1080, 1088 (9th Cir. 2007).
Black’s Law Dictionary defines “at issue” as “[t]aking oppo-
site sides; under dispute; in question.” Black’s Law Dictio-
nary (8th ed. 2004). Similarly, the American Heritage
Dictionary of the English Language (4th ed. 2000), defines
“at issue” as “[i]n question; in dispute.” It is evident from
these definitions that Congress selected a term with a rela-
tively broad meaning. See Hegna v. Islamic Republic of Iran,
376 F.3d 485, 492 (5th Cir. 2004) (rejecting narrow interpre-
tation of “at issue”).2

   The Cubic judgment is at issue before the Claims Tribunal
because — under any scenario — the Tribunal must deter-
mine the effect of the judgment on the amount of liability
owed by the United States. Iran has voluntarily pledged to
offset the $2.8 million Cubic judgment against any award it
wins against the United States in Case B/61. If Iran keeps its
promise, that will affect the Claims Tribunal’s determination
of the amount of damages the United States will have to pay
Iran.

   Significantly, even if Iran were to renege on its promise,
the Cubic judgment would be at issue because the United
States could then claim an entitlement to a setoff. Under
Claims Tribunal precedent, a defending party may request a
reduction of damages where the setoff arises from the same
transaction or contract as the underlying claim. See Computer
Sciences Corp. v. Gov’t of the Islamic Republic of Iran, 10
Iran-U.S.C.T.R. 269 (Chamber 1 Apr. 16, 1986). The $2.8
million Cubic judgment — like Iran’s underlying claim —
  2
    Like the majority, my analysis is guided by the plain meaning of “at
issue.” See Op. at 6411 n.7. We part ways because the majority limits the
term “property . . . at issue” to property that is the subject of a merits
determination before the Claims Tribunal. See id. However, an issue is “in
question” or “at issue” in a dispute even if it is not the subject of a merits
determination. The effect of the Cubic judgment on the financial liability
of the United States will be raised and adjudicated; that is sufficient to put
the property “in question.”
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI   6425
arises from the 1977 contract between Iran and Cubic for the
ACMR equipment. Moreover, the United States could also
argue that offset is mandated by the doctrine of judicial estop-
pel. See Raygo Wagner Equip. Co. v. Iran Express Terminal
Corp., 2 Iran-U.S.C.T.R. 141 (Chamber 3 A.K. Marsh. 18, 1983)
(finding Iran judicially estopped from asserting that Claims
Tribunal lacked jurisdiction where it forwarded inconsistent
position before American court).

   Because the Claims Tribunal will have to consider the
effect of the judgment on any award levied against the United
States government, I must conclude that the Cubic judgment
is “property that is at issue” before the Claims Tribunal.

            III. Reading the Statute as a Whole

   My conclusion is reinforced by reading TRIA as a whole.
Because statutory provisions are not written in a vacuum, we
should also examine TRIA’s purpose and various provisions
to understand the meaning of “at issue.” See Carson Harbor
Village, Ltd. v. Unocal Corp., 270 F.3d 863, 880 (9th Cir.
2001) (en banc). There is no legislative history to guide us,
but it is evident from the plain text of § 201 that TRIA’s relin-
quishment provision was intended to prevent victims of ter-
rorism who accept money from the federal treasury from
attaching, executing on or making claims against property that
might otherwise be used by the United States to satisfy judg-
ments imposed by international tribunals.

   Acting on this understanding, other circuits have rebuffed
attempts by applicants to attach Iranian property that might
become the subject of an award against the United States
before the Claims Tribunal. In Hegna v. Islamic Republic of
Iran, 376 F.3d 226, 235 (4th Cir. 2004), the Fourth Circuit
held that a family that accepted payment under TRIA relin-
quished its right to attach former Iranian diplomatic properties
located in Bethesda, Maryland. The court held that such prop-
erties were “at issue” before the Claims Tribunal because Iran
6426       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
filed claims against the United States alleging that the federal
government unlawfully “fail[ed] to grant Iran custody of its
diplomatic and consular properties in the United States.” Id.
(citation and internal quotation marks omitted). Because
Iran’s claim remained pending before the Claims Tribunal,
the court concluded that “it would appear rather straightfor-
ward that the Bethesda properties fall within the contours of
the Hegnas’ relinquishment.” Id. In short, had the Hegnas suc-
ceeded in effecting the sale of the properties to satisfy the bal-
ance of their judgment against Iran, the United States would
then have had to compensate Iran for the value of those prop-
erties (if found liable to Iran), in effect covering the funds
paid to the Hegnas through their attachment. This is the very
result Congress intended to avoid through the relinquishment
proviso.

   Although Elahi’s attachment involves cash rather than
buildings, adherence to legislative intent results in the same
outcome. Having already received TRIA funds from the
United States treasury, Elahi should not be permitted to attach
property that might otherwise be used to satisfy a judgment
against the United States. As in Hegna, the only way to effec-
tuate congressional intent is to prohibit Elahi from doing so.

                  IV.      Iran’s “Concession”

   Although the majority’s interpretation of “at issue” contra-
dicts plain meaning and congressional intent, the majority is
“persua[ded]” to hold in favor of Elahi because Iran “conced-
ed” in briefing to the Claims Tribunal that the Cubic judgment
and Case B/61 do not share identicality of subject matter. Op.
at 6410. There are convincing reasons to be persuaded other-
wise.

  In its briefing to the Claims Tribunal, Iran argued against
giving res judicata effect to the ICC’s adjudication of its claim
against Cubic because:
           MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI      6427
    [the ICC’s] case and the present one lack three iden-
    tities (identity of object, identity of parties, and iden-
    tity of subject matter) required for that purpose. The
    object of this litigation, unlike that in the ICC law-
    suit, is the United States’ obligation under the
    Algiers Declarations to arrange for the transfer of the
    items to Iran. The opposing party in this Case is,
    obviously not a U.S. private company, but the
    United States’ Government. The subject-matter of
    this Case, at variance with the ICC action, is the
    losses suffered by Iran as a result of the United
    States’ non-export of Iranian properties.

However, Iran’s argument concerned the equitable doctrine of
res judicata and therefore has little bearing on this court’s
exercise in statutory interpretation. Even if Iran were correct
that the subject matter of Case B/61 is at variance with the
ICC arbitration, it does not follow that the Cubic judgment is
not at issue in Case B/61. “At issue” is not synonymous with
identity of subject matter, a distinction that Congress clearly
understood when it drafted TRIA.

   TRIA’s relinquishment provision prohibits applicants from
attaching two different types of property: (1) property that is
“the subject of” resolved claims before an international tribu-
nal; and (2) property that is “at issue” when claims remain
pending. “[T]he use of different words or terms within a stat-
ute demonstrates that Congress intended to convey a different
meaning for those words.” Sec. & Exch. Comm’n v. McCar-
thy, 322 F.3d 650, 656 (9th Cir. 2003). By using the conceptu-
ally broader term “at issue,” it is evident that Congress did not
intend to limit the relinquishment provision strictly to prop-
erty that is the subject of a pending claim before the Claims
Tribunal.

  Thus, the majority’s rationale that the Cubic judgment is
not at issue because Case B/61 addresses the federal govern-
ment’s liability for failing to restore frozen assets (including
6428       MINISTRY   OF   DEFENSE   AND   SUPPORT v. ELAHI
the ACMR), whereas the Cubic judgment reflects Cubic’s lia-
bility for the non-delivery of the ACMR, is wide of the mark.
See Op. at 6410. The majority’s observation is, of course,
accurate but not dispositive of the relinquishment analysis.
Because MOD’s claim against the United States is still pend-
ing, the relevant question is not whether the Cubic judgment
and Case B/61 share the same parties, causes of action or even
the same “subject,” but whether the Cubic judgment is “at
issue” or “in question” in Case B/61. Because the Claims Tri-
bunal will have to consider the impact of the Cubic judgment
on the amount of liability owed by the United States, the
answer to that question is yes.

   By relying so heavily on Iran’s argument — made in a dif-
ferent context to another tribunal — the majority rests its
analysis on a shaky foundation. TRIA itself — its text and
purpose — offers much firmer ground for an exercise in statu-
tory interpretation. Adherence to established doctrines of stat-
utory construction leads to the conclusion that Elahi
relinquished his right to attach the Cubic judgment. I therefore
respectfully dissent.